Citation Nr: 0002123	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  92-00 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
muscular strain of the low back superimposed on degenerative 
instability with bilateral lumbosacral radiculopathies at L5 
on the left and S1 on the right, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased evaluation chronic muscle 
strain of the cervical spine superimposed on some stiffness 
from July 1, 1993, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from May 1986 to February 
1988.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal that was remanded by the 
Board in October 1992, the veteran sought an evaluation in 
excess of 10 percent for his service-connected chronic low 
back strain, and a compensable rating for his chronic 
cervical strain.  Thereafter, rating decisions of the 
regional office (RO) have resulted in a 40 percent evaluation 
for the low back disorder, effective from October 1990, and a 
20 percent evaluation for the cervical spine disorder, 
effective from December 1996.  As there is no clear 
indication in the record that the veteran has withdrawn 
either of these issues from his appeal, the Board finds that 
both issues continue to be proper subjects for appellate 
review.  However, in view of the veteran's February 1998 
specific written election to withdraw the issue of 
entitlement to a rating in excess of 20 percent for his 
cervical strain for the period of August 9, 1990 to June 30, 
1993, the veteran's claim for increase as to his cervical 
spine disorder will be restricted to the period commencing 
from July 1, 1993.  

The Board also notes that the development addressed in the 
Board's remand of October 1992 has been completed to the 
extent possible, and that this claim, and all remaining 
issues related thereto, are ready for appellate consideration


FINDINGS OF FACT

1.  The veteran's low back disorder is manifested by symptoms 
in an unexceptional disability picture that are productive of 
severe but not pronounced impairment.

2.  For the period of July 1, 1993 to December 12, 1996, the 
veteran's cervical spine disorder was manifested by symptoms 
in an unexceptional disability picture that were not 
productive of more than slight limitation of motion of the 
cervical spine or mild intervertebral disc syndrome; since 
December 13, 1996, the veteran's cervical spine disorder has 
been manifested by symptoms in an unexceptional disability 
picture that are not productive of more than moderate 
limitation of motion of the cervical spine or moderate 
intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 40 
percent for the veteran's service-connected low back disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5285, 5286, 5289, 5292, 5293, 5295 (1999).

2.  The schedular criteria for an increased evaluation for 
the veteran's cervical spine disorder from July 1, 1993 have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5285, 5286, 5287, 5290, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board notes that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board again notes 
that the development addressed in the Board's remand of 
October 1992 has been completed to the extent possible, and 
that this claim, and all remaining issues related thereto, 
are ready for appellate consideration.

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Degenerative arthritis, including post-traumatic arthritis, 
which is established by X-ray findings will be rated based on 
limitation of motion of the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

The veteran's low back disability is currently evaluated as 
40 percent as severe intervertebral disc syndrome under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective from 
October 17, 1990.  Under Diagnostic Code 5293, a 10 percent 
evaluation is assigned for mild intervertebral disc syndrome, 
a 20 percent evaluation is assigned for moderate 
intervertebral disc syndrome with recurring attacks, a 40 
percent evaluation is assigned for severe disc syndrome with 
recurring attacks with intermittent relief, and a 60 percent 
evaluation is assigned for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  Where there are slight symptoms only, a 
noncompensable evaluation is provided.  Where there is 
characteristic pain on motion, a 10 percent evaluation is 
provided.  Where there are muscle spasms on extreme forward 
bending, with loss of lateral motion unilaterally in a 
standing position, a 20 percent evaluation is provided.  
Where there are severe symptoms with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
evaluation is provided.

The veteran's cervical strain disorder is currently rated as 
20 percent disabling by analogy to Diagnostic Code 5295 and 
under 38 C.F.R. § 4.71a, Diagnostic Code 5290, which provides 
for the evaluation of the cervical spine, effective from 
December 13, 1996.  Where there is slight limitation of 
motion, a 10 percent evaluation is provided.  Where there is 
moderate limitation of motion, a 20 percent evaluation is 
provided.  Where there is severe limitation of motion, a 
maximum evaluation of 30 percent is provided.

The appellant's low back disorder can also be evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292, which provides for 
the evaluation of limitation of motion of the lumbar spine.  
Where limitation of motion is slight, a 10 percent evaluation 
is provided.  Where limitation of motion is moderate, an 
evaluation of 20 percent is provided.  When limitation of 
motion is severe, an evaluation of 40 percent is provided.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Additionally, the Board acknowledges that the service-
connected disabilities include a disability that is normally, 
in the absence of degenerative disc disease (DDD), rated 
based on limited range of motion, that is, degenerative joint 
disease (DJD). 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010.  A 40 percent evaluation is the maximum rating provided 
for severe limitation of the lumbar spine under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  A 40 percent evaluation is 
also the maximum rating provided under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 for severe lumbosacral strain with 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
However, in view of the fact that 40 percent is the maximum 
evaluation available under these Diagnostic Codes, once a 40 
percent evaluation is assigned, these Codes would not afford 
the veteran an alternative basis for an increased evaluation.  
It has been held that even when the Board erred in failing to 
consider functional loss due to pain, if it did so when the 
current rating was the maximum disability rating available 
for limitation of motion, remand was not appropriate.  
Johnston v. Brown, 10 Vet. App. 80 (1997).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that where a 
Diagnostic Code is not predicated on limited range of motion 
alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998), 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  However, General Counsel for the 
Department of Veterans Affairs (VA) has issued an opinion in 
which it was held that 38 C.F.R. § 4.71a, Diagnostic Code 
5293, intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different Diagnostic Code.  Section 
4.14 of title 38, Code of Federal Regulations, states that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one Diagnostic Code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

The above-noted General Counsel Opinions are binding on the 
Board which is constrained to follow their holdings.  
38 U.S.C.A. § 7104(c) (West 1991).

38 C.F.R. § 4.71a, Diagnostic Code 5285 applies to residuals 
of fracture of the vertebra and provides a 10 percent 
additional evaluation in cases with definite limited motion 
or muscle spasm and demonstrable deformity of a vertebral 
body.  As there is no competent medical evidence in the 
record of a demonstrable deformity of a vertebral body of the 
cervical or lumbar spine, the Board finds that this 
Diagnostic Code is not applicable to the veteran's cervical 
spine or low back disability.  Clearly, there is no ankylosis 
of the cervical and lumbar spine, and thus, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5286, 5287, and 5289 are also not 
applicable.

A review of the history of these disabilities shows that 
service connection for both the veteran's low back and 
cervical spine disorders was granted and each disorder 
assigned a 10 percent rating, effective February 1988, based 
on service medical records and VA examination.  Service 
medical records revealed that the veteran was involved in a 
motor vehicle accident in July 1986, as a result of which he 
complained of neck and lower back pain.  He was also noted to 
have complained of lower back pain in February 1987, with 
some radiation into the left buttock but with no hard 
radiographic finding.  It was indicated that he was seen 
thereafter a number of times complaining of lower back pain.  
VA examination in August 1988 revealed that the veteran 
reported that his lower back was chronically bothersome.  
Examination of the back revealed that the veteran could flex 
forward and reach to 12 inches from the floor with some back 
pain.  Lumbar bending was 20 degrees right and left.  The low 
back and buttock areas were nontender and neck motion was 
slightly impaired but not painful.  

Thereafter, in response to a subsequent claim for an 
increased evaluation as to his service-connected 
disabilities, the veteran was again examined in August 1990, 
at which time he described his lower back as painful, with 
pain radiating into both buttocks.  Examination of the lumbar 
spine revealed flexion to 85 degrees, extension to 10 
degrees, rotation of 30 degrees bilaterally, and lateral 
extension to 10 degrees bilaterally.  There was also mild 
lumbosacral tenderness.  On examination of the neck, 
sensation and intrinsic muscle functions were intact in both 
hands, and the neck and trapezius muscle area was nontender.  
The examiner reported the veteran having lower lumbar back 
pain, but that the cervical strain was well-healed and 
asymptomatic.  Consequently, in a rating decision in November 
1990, while the RO found that the veteran had characteristic 
pain on motion in order to maintain a 10 percent evaluation, 
the most recent VA examination revealed that his cervical 
strain disability was manifested by less than slight 
disability, and that the veteran was therefore entitled to a 
reduction of the evaluation of this disability to 
noncompensable, effective from August 1990.

An April 1991 private medical report from M. O. Group 
reflects complaints of pressure grinding in the lower back 
and numbness in the buttocks.  The veteran reported a history 
of a back injury during a parachute jump while in the 
military, and that he was now experiencing pain in the low 
back with any of his usual activities.  Examination revealed 
that the veteran was in moderate discomfort and that there 
was an antalgic aspect to the right.  Toe and heel walk 
increased pain and full squat and rise produced less 
discomfort.  There was also some decreased lumbar lordosis 
most likely secondary to painful spasm.  

Increased pain was noted with any forward flexion, and the 
veteran was able to flex forward by supporting his weight 
with his hands on his legs and knees.  Extension was negative 
20 degrees and there was marked discomfort with sideward 
rotation and bending.  There was 3+ tenderness over the L1 
area and slight tenderness of the paraspinous musculature at 
the same level with positive muscle spasm.  Neurological 
examination revealed symmetrical knee jerks at 2+ and 
asymmetrical ankle jerk with 2+ on the left and absent on the 
right.  X-rays of the lumbar spine were indicated to be 
unremarkable.  The diagnosis was recurrent acute and chronic 
strain of the lumbar spine.

May 1991 private physical therapy records from H. W. reflect 
that the veteran reported complaints of pain in the 
lumbosacral area that began while he was a paratrooper in the 
military in 1987.  The veteran further reported periodic 
episodes of severe pain over the previous four years and that 
he had reinjured himself three to four weeks earlier.  Over 
that period he had severe pain and stiffness in his 
lumbosacral area with complaints of radiating symptoms into 
the left buttocks and somewhat into the left anterior thigh.  
On observation, the veteran carried his lumbosacral spine 
quite stiffly and was guarded in the entire low back area.  
Tight hamstrings were noted on the left during straight leg 
raising at approximately 70 degrees and there was also 
tightness in the quadriceps and hip flexor musculature 
pulling his low back into a flattened position.

Extension was indicated to be reduced by approximately 90 
percent with complaints of pain at L3, 4 and 5 central; 
lateral flexion to the right was reduced approximately 50 to 
60 percent with complaints of pain as mentioned; lateral 
flexion to the left was reduced by approximately one third; 
forward flexion was reduced by approximately one half with 
complaints of pain; rotation with extension both left and 
right was reduced approximately 50 to 60 percent with 
complaints of pain as mentioned.  The veteran indicated that 
his pain was of a stabbing nature and had now become like a 
deep toothache feeling in the center of the spinal column.  
Strength in the lower extremities was found to fall within 
normal limits, and the only movement found to increase pain 
with resisted motion was adduction of the left and right hips 
and abduction of the right and left legs.  The diagnosis was 
lumbosacral sprain/strain, and the goal included the 
reduction of the flexion position of the lumbosacral spine 
and to increase lumbar lordosis and curve reversal.  At the 
end of May 1991, it was noted that the veteran had increased 
flexibility and mobility.

Progress notes from M. O. Group for the period of May to July 
1991 reflect that at the end of May 1991, further evaluation 
for lumbar strain revealed that the veteran reported some 
increasing pain with sneezing, but that he had returned to 
his baseline degree of pain with greater looseness.  It was 
also noted that a corset had helped, particularly after 
therapy.  Examination of the lumbar spine revealed that 
tilting to the right caused moderate pain.  Flexion was 
restricted to 60 degrees with significant pain, and extension 
was restricted to 30 degrees with significant pain.  The 
impression was that the veteran had shown satisfactory 
improvement but was still symptomatic.  In July 1991, the 
veteran reported a few minor episodes of low back pain, but 
that these resolved once he got back into therapy.  Physical 
examination revealed that the veteran was moving comfortably 
and demonstrating good range of motion without pain.  The 
impression was satisfactory resolution of lumbar strain, with 
some chronic residual.  

A progress note from H. W., dated in July 1991, indicates 
that the veteran was able to move through full range of 
motion in the lumbosacral spine and was feeling minimal to no 
pain.  It was noted that the veteran was being released from 
formal physical therapy in the clinic unless there was 
exacerbation or referral by his physician.

Private progress notes from M. O. Group, dated in April 1992, 
reflect that the veteran presented with recurrence of the 
lumbar strain, stating that the pain with rotation of the 
lumbar spine was much more of a problem than it had ever been 
in the past, in addition to pain with flexion and extension.  
Onset reportedly began two weeks earlier, with no antecedent 
accident or change of activity.  Since his treatment in the 
previous summer, he had had intermittent episodes of pain but 
nothing as severe or long lasting.  Examination of the lumbar 
spine revealed that the veteran was markedly restricted in 
his motion and quite painful.  The impression was recurrent 
strain of the lumbar spine, and that since the symptoms had 
recurred and he had never been symptom free, the examiner 
believed that there might be more involved.  

In a letter directed to the VA by the M. O. Group, dated in 
April 1992, it was indicated that the veteran would benefit 
from evaluation with physical medicine and rehabilitation.

A May 1992 medical report from Dr. G. reflects that he 
examined the veteran in connection with physical medicine and 
electrodiagnostic evaluation regarding his chronic low back 
and left lower extremity difficulties.  At this time, the 
veteran reported that his problems began with parachute 
jumping in the Army, and specifically in a night jump 
reaching for the ground while landing with transfer of the 
reactive force to the extended low back area.  There was also 
a history of possible compression fracture and degenerative 
disc changes, and the veteran remembered a diagnosis of facet 
syndrome.  It was also noted that the veteran actually 
received a medical discharge from the Army because of his 
back problem.  Although he continued to be very active and 
athletic, he had had to cut down somewhat because of his 
intermittent and constant problems.  

The veteran described pain in the low central back radiating 
into the left hip/buttock area.  This occasionally occurred 
on the right side, and there was pain down in the left 
posterolateral thigh to the knee.  He reported numbness and 
tingling in a similar distribution in the buttock region on 
the left.  He noted that coughing and sneezing increased the 
pain and he had to support himself during these activities.  
His problems tended to be fairly episodic with an underlying 
and more lower level constant pain.  The episodes would last 
anywhere from one to three weeks, and more recently, he noted 
increased severity, frequency, and duration of the episodes.  
The veteran indicated that he had a lumbosacral corset which 
he wore in the morning and at night.  Throughout the day the 
veteran wore a Neoprene belt.  

On physical examination, the veteran had tenderness on the 
left greater than the right lumbosacral paraspinal and left 
hip musculature.  Trigger points, muscular rigidity, and 
dermatographia were all noted in the left hip and lower 
lumbosacral area.  No muscular spasm was noted.  He had 
significantly positive quadrant loading on the left greater 
than the right sides.  Lumbosacral range of motion revealed 
70 degrees of flexion (hands on thighs for support), 0 
degrees extension (very painful in attempting this), and 20 
degrees of bilateral lateral bending.  Deep tendon reflexes 
were 2+ at the knees and slightly asymmetric at the ankles 
with the right being 1+ and the left being trace (with 
enhancement).  Straight leg raising was negative in a seated 
position, but there was moderate tightness of the hamstrings 
bilaterally.  Gait was found to be normal, and he was able to 
toe and heel walk without pain or weakness.  No atrophy, 
fasciculations, or deformities were seen in either lower 
extremity.

On electrodiagnostic evaluation, Dr. G. could delineate no 
specific neurophysiologic abnormalities to correlate with his 
difficulties.  Left lower extremity electromyogram (EMG) was 
interpreted to reveal no acute, chronic, or old changes of 
the muscle cell membranes or motor units.  Left lumbosacral 
paraspinal EMG was negative, as was bilateral H reflex 
examination.  

The impression was chronic lumbosacral facet syndrome with 
intermittent acute exacerbations-currently in one with most 
of the pain complaints in the left posterolateral thigh 
probably a referral from the facet syndrome, no left 
lumbosacral radiculopathy, plexopathy, or other 
neurophysiologic abnormality identified by electrodiagnostic 
evaluation, chronic myofascial/muscular low back and left 
greater than right lower extremity pain syndrome secondary to 
above, and that the above problems were believed to be 
secondary to the veteran's service-connected injury while 
parachuting.

Medical records from C. Physical Therapy for the period of 
June to August 1992 reflect that in June 1992, the veteran 
reported that his most recent aggravation of his service 
injury occurred six weeks earlier.  Specifically, the veteran 
reported rather continual, chronic pain in the low back that 
increased in intensity with activities and seemed to be 
separate from the pain in his leg.  These pains had been 
rather persistent before his latest aggravation, but at a 
milder level.  He further reported left lower extremity 
tingling and numbness that extended from the sacroiliac 
through the gluteals and down the side of the leg to the knee 
that was intermittent.  Physical examination revealed active 
lateral flexion of 20 degrees on the right and 15 degrees on 
the left, rotation of 14 degrees on the right and 23 degrees 
on the left, flexion of 32 degrees, extension of 23 degrees, 
hamstrings at negative 58 degrees on the right and negative 
60 degrees on the left, quadriceps at 14 degrees on the right 
and 18 degrees on the left, hip flexion of 36 degrees on the 
right and 124 degrees on the left, and internal rotation of 
the hip of 18 degrees on the right and 20 degrees on the 
left.  The examiner was unable to test the psoas muscle as 
examination elicited a rather immediate increase in pain both 
anteriorly and in the lumbar spine, although the examiner was 
able to slightly increase lumbar rotation passively.  
Palpatory evaluation revealed that although there was little 
surface tenderness, the veteran was quite tender deep in the 
gluteus maximus, the lumbar paraspinals, the left much 
greater than the right deep hip external rotator muscles, and 
the psoas and pectineus muscles anteriorly.  

The assessment was the veteran's symptoms appeared to have a 
strong correlation to the very tight and inflexible muscles 
and soft tissues seen on evaluation.  It was further noted 
that the veteran presented with pain, decreased range of 
motion, soft tissue muscular hypertonus and deep tenderness, 
aggravating postures, probable poor pacing techniques and 
little application of needed independent self-care 
techniques.  The goals included decreased pain and increased 
active mobility.

A medical report from C. Physical Therapy, dated in August 
1992, reflects that the veteran's symptoms were continuing 
but less than before.  The veteran also reported more 
flexibility and decreased problems with most activities of 
daily living.  Objectively, the veteran was noted to exhibit 
much less guarding and to have increased quality of movement 
with ambulation and most kinetic activities.  Palpatory 
examination revealed decreased tenderness and muscular 
tension although his fascial tightness was still quite 
prevalent.  Lumbar area lateral flexion was at 22 degrees on 
the right and 21 degrees on the left, rotation was at 32 
degrees on the right and 35 degrees on the left, flexion was 
at 32 degrees, extension was at 20 degrees, hamstrings were 
at 25 degrees on the right and at negative 42 degrees on the 
left, hip flexion was at 146 degrees on the right and 142 
degrees on the left, hip internal rotation was at 37 degrees 
on the right and 34 degrees on the left, and quadriceps 
(measured in prone lying heel to gluteals in inches) was 12 
inches on the right and at 13 inches on the left.  It was 
noted that in the initial evaluation, quadriceps measurement 
was given in degrees when it should have been given in 
inches, and that right hip flexion was listed as 36 degrees 
when it should have been 136 degrees.  The psoas was found to 
becoming less tight bilaterally with the right significantly 
looser than the left.

Overall, the veteran was found to have increases in range of 
motion, decreases in muscular tension and general soft tissue 
hypomobility, and increased body mechanics and activities of 
daily living movements.

In October 1992, the Board remanded issues of entitlement to 
an evaluation in excess of 10 percent for chronic low back 
pain and a compensable rating for chronic cervical strain for 
further procedural and evidentiary development.

A July 1993 letter from the veteran to the RO described the 
effect the veteran's back had on his daily activities with 
the veteran indicating that his back was often so rigid and 
sensitive, that it required hours or even days of extra slow 
motion, exercise and physical therapy just so he could sit 
upright, drive or walk.  Generally he indicated that he was 
able to manage the usual everyday pain and discomfort 
associated with his back disorder, but there were times when 
his condition dictated his every action, and the pain, 
discomfort and basic mobility had steadily become worse over 
the previous several years.

VA spinal examination in August 1993 revealed that the 
veteran was a paratrooper in 1987, and that after jump 
school, he began to have problems with his low back.  These 
problems were a mild, dull, aching pain in his lower back, 
occasionally radiating into both hips and thighs, and 
following a night jump in 1987, he noticed severe low back 
pain.  Thereafter, he underwent a computed tomography (CT) 
scan in service in addition to physical therapy and 
medication.  The veteran was given a medical discharge for 
his low back problems and since that time, he had had 
complaints of low back pain which was chronic.  He reported 
that he had a constant, dull, aching low back pain that 
radiated into both hips.  With exertion or vigorous exercise, 
the pain became worse, and radiated into both thighs with 
tingling paresthesias over the lateral aspects of both thighs 
and paravertebral pain which radiated through the spine and 
occasionally resulted in a stiff neck.  While previously an 
athletic and active man, he had curtailed his endeavors to 
casual bicycling.  He reported that he had been hospitalized 
for intractable low back pain twice in the previous three 
years, once in 1991, and once in 1992.  After both 
hospitalizations, he underwent to episodes of physical 
therapy lasting three months each.  

Neurological examination of the lower extremities revealed 
that the left glutei were 4+/5, and that otherwise, power was 
5/5 throughout.  The right ankle jerk was absent and the left 
was 1+.  Examination of the back revealed prominent 
tenderness to palpation of both sacroiliac joints and mild 
tenderness to palpation over the spinous process in the 
lumbosacral region.  Straight leg raising was positive with 
radiation into the left lumbosacral spine.  Hip flexion and 
external rotation elicited prominent complaints, greater than 
straight leg raising.  X-rays of the lumbosacral spine were 
interpreted to reveal significant disc space narrowing and 
bony spurring suggestive of DJD in the lumbosacral spine.  
The impression was DJD involving the lumbosacral spine, 
sacroiliac joints and probably hip joints, and probable right 
S1 radiculopathy and possible left L5 radiculopathy.  An 
addendum to this report reflects that magnetic resonance 
imaging (MRI) findings were consistent with root impingement 
at L5 and/or S1, and that EMG/ nerve conduction velocity 
(NCV) studies indicated minimal degeneration at L5-S1 on the 
right with chronic demodeling at the L5 level on the left.  
The diagnosis was bilateral lumbosacral radiculopathies at L5 
on the left and S1 on the right.

An August 1993 VA joints examination revealed a history of a 
motor vehicle accident before the service in 1983, after 
which the veteran healed without residuals.  He did 
experience neck and back symptoms from the accident in 1986 
and the back worsened following a parachute incident in 1988.  
Activities were recently limited by back pain and then-
current symptoms included some pain at the neck and left 
trapezius muscle, severe chronic pain at the lower lumbar 
back, buttock pain bilaterally, and some occasional numbness 
in both thighs.  Sneezing was bothersome to the back pain.  
His most bothersome problem in the previous three months was 
his back followed by his left shoulder and neck.  

Examination at this time revealed some mild limping with the 
left leg which was attributed by the veteran to his back 
pain.  Percussion of the flexed spine was painful in the 
midline at L1 and L5 and back motion allowed flexion of 15 
degrees, extension of 25 degrees, rotation of 30 degrees 
bilaterally, and lateral bending of 30 degrees bilaterally.  
There was moderate pain with these movements, and flexion was 
limited by severe pain if he went further.  Calf 
circumference was equal and straight leg raising was easily 
tolerated to 80 degrees.  There was no tenderness of the 
lumbar spine at this time.  Past VA radiology reports were 
noted to indicate some facet degeneration of the lumbar spine 
in 1988 and some disc narrowing at L5-S1 in 1990.  In the 
1990 film, the examiner commented that he believed the disc 
narrowing was much worse than the radiologist described.  The 
assessment was chronic pain in the thoracic and lumbar spine 
mostly at the lower lumbar spine, and diagnosed as chronic 
muscular strain superimposed on degenerative instability, and 
chronic back pain.

A March 1994 rating decision increased the evaluation for low 
back strain to 20 percent, effective from October 17, 1990, 
and denied a compensable rating for cervical strain.

VA spine examination in December 1995 revealed that the 
veteran reported a history of injuring his neck and back in a 
parachuting accident in 1987.  At this time, he complained of 
constant low back pain which was described as moderate, 
radiating down both legs, the left greater than the right.  
The pain was constant in the left leg with radiation to the 
toes of the left foot.  The right leg pain was intermittent 
and radiated to the knee.  He experienced numbness and 
tingling in both legs in the distribution of the pain and 
indicated that both legs were weak.  His symptoms were noted 
to increase with any strenuous activity and he was unable to 
walk even short distances.  Sitting also increased his 
discomfort.  His exercise was limited to swimming and 
bicycling.  

Physical examination revealed mild bilateral paraspinal 
muscle spasm on palpation, and there was also tenderness over 
the paraspinal musculature in the lumbosacral area.  His 
range of motion revealed forward flexion of 80 degrees, 
lateral bending of 20 degrees bilaterally, extension of 10 
degrees, and rotation of 35 degrees, and the veteran 
experienced low back pain with these movements.  Deep tendon 
reflexes were +2/4 at the knees and ankles.  Straight leg 
raising was 45 degrees bilaterally, with low back pain on the 
tested side.  Sensory and motor examination was +5/5 
throughout.  The diagnosis was degenerative disc disease of 
the lumbosacral spine.

A January 1996 rating decision continued the 20 percent 
evaluation for low back strain.

VA outpatient records for the period of July to December 1996 
reflect that in December 1996, the veteran complained of 
problems with his neck, which was noted to have been worse 
over the previous three years.  He noted morning stiffness 
and increasing pain with range of motion of the neck, and 
there would also be increasing pain with chopping wood or 
riding a bike.  It was also noted that the veteran had a 
history of low back pain for the previous six to seven years, 
and compression of the lumbar area.  Physical examination 
revealed that the range of motion of the cervical spine was 
45 degrees to the right and left.  Flexion/extension was 
approximately 70 percent of normal, as was lateral bending to 
the right and left.  A review of X-rays revealed mild 
degenerative arthritis with spurring, with no foraminal 
encroachment in the mid-cervical spine.  The assessment was 
degenerative arthritis of the neck, with muscular component.  
The veteran was provided a soft cervical collar for his neck 
pain when the stiffness and pain became severe.

VA outpatient records from March 1997 reflect that the 
veteran complained of back and neck pain, and was prescribed 
the use of a transcutaneous electrical nerve stimulation 
(TENS) unit.

An April 1997 CT scan of the lumbosacral spine revealed 
findings of moderate diffuse circumferential disc protrusion 
at the L3-4 and L4-5 levels, which compressed the thecal sac 
somewhat, but did not cause any nerve root compression.  
Bilateral facet disease was also noted at the L5-S1 level, 
left worse than the right, and all of the above findings were 
indicated to be essentially unchanged from the MRI performed 
in August 1993.

A June 1997 rating decision increased the evaluation for the 
veteran's cervical strain disorder to 10 percent, effective 
from August 9, 1990.

A July 1997 VA outpatient record reflects the veteran's 
history of cervical DJD and some lumbar spine disease related 
to injuries suffered while in the service as a paratrooper.  
It was noted that he had been originally evaluated at this 
clinic in March 1997, and evaluated as having degenerative 
disease with some paraspinous neck muscle spasm at that time.  
The veteran was prescribed a TENS unit and had been using it 
for his back complaints.  It was not as helpful for his neck.  
Warmer weather helped the pain, but motorcycle and bicycle 
riding would exacerbate his pain episodically.  He was also 
using a soft collar around the house.  

Physical examination revealed that movement of the neck was 
limited to approximately 45 degrees rotation to the right and 
left.  Neck flexion and extension were approximately 60 
percent of normal and upper extremity reflexes were plus 1 
and symmetric.  He had no evidence of muscle spasm and was 
noted to have excellent muscle bulk of the trapezius muscles.  
The assessment was mild DJD of the neck, which was 
symptomatically improved on a regimen including a 
nonsteroidal muscle relaxer, local application of heat and 
whirlpool.  

In a February 1998 written statement in support of his claim 
on appeal, the veteran indicated that his neck and back pain 
had become much more noticeable and consistent since spring 
of 1993.

VA spine examination in February 1998 revealed that the 
veteran reported that his neck and back pain began in the 
military, and that one year after separation, the neck pain 
had improved but he was still having back pain.  When seen in 
1990 by the examiner, his neck was okay, however, neck 
symptoms reportedly returned in about 1993.  Current symptoms 
consisted of pain in the neck and both trapezius muscles, 
pain in the upper and lower back, worst on the low back, and 
thigh, knee, and left lower leg and foot numbness.  The most 
bothersome problem in the previous three months was noted to 
be neck and back pain.  Physical examination revealed some 
limping, which he attributed to pain, and that the veteran 
could flex forward and reach to the lower tibia.  Percussion 
of the flexed spine revealed some pain at L5 and back motion 
permitted flexion of 95 degrees, extension of 20 degrees, 
rotation of 40 degrees bilaterally, and lateral bending of 40 
degrees bilaterally.  There was some moderate pain associated 
with these movements.  The entire spine was nontender, and 
reflexes were normal at the knees and ankles.  Calf 
circumference was equal and straight leg raising was easily 
tolerated to 80 degrees.

Neck motion allowed rotation of 60 degrees on the right and 
50 degrees on the left, lateral bending of 30 degrees 
bilaterally, flexion of 30 degrees, and extension of 25 
degrees.  There was some pain with these movements.  X-rays 
of the neck were interpreted to reveal facet joint 
degeneration at C4-5, including degeneration at the joints of 
Luschka.  There was no visible disc narrowing.  The back was 
noted to have had a MRI in 1993, and this showed some small 
disc protrusion at L4-5 and degeneration at multiple levels.  
Previous lumbar X-rays in 1990 were noted to reveal disc 
degeneration at several levels.  It was noted that the 
neurology clinic believed that there was evidence of some 
lumbar nerve root irritation in about 1993 and their studies 
included an EMG.  It was further noted that this had never 
turned into a really definite lumbar nerve root problem, 
however, rheumatology consultation in 1996 mentioned the 
degenerative changes in the neck and "muscular component."  

The assessment included chronic pain in the neck diagnosed as 
chronic muscular strain superimposed on some degenerative 
stiffness with cervical nerve roots found to be okay, chronic 
back pain involving the thoracic and lumbar areas with 
current symptoms diagnosed as chronic muscle strain 
superimposed on degenerative instability, with neurology 
finding some lumbar nerve root irritation but nothing found 
on current examination, and lower extremity symptoms 
associated with low back mainly found to involve numbness and 
diagnosed as some probable mild lumbar nerve root irritation, 
plus some probable peripheral nerve irritation, plus some 
probable referred distress from the low back.

The February 1998 examiner commented that the degenerative 
changes in the back and neck probably did not result from 
muscular strain in the military.  However, the lumbar spine 
was noted to have shown definite degenerative problems when 
seen by this examiner in 1990, which was shortly after the 
veteran left the military, so the examiner believed that the 
veteran probably had some degeneration in the military, 
whether military radiology mentioned it or not.  As the 
veteran was also exhibiting some definite degenerative 
changes in the neck by 1996, the examiner believed that he 
probably would have shown some neck degeneration on 
sophisticated studies such as a MRI even in the military.  It 
was therefore this examiner's opinion that degenerative 
changes in the lumbar spine existed in the military and were 
worsened by an injury in the military.  It was also his 
opinion that degenerative changes were also present in the 
neck, but that there were not enough radiologic studies to 
confirm this.  With respect to limitation related to 
weakness, easy fatiguing, and impaired coordination, it was 
the examiner's opinion that a symbolic loss of motion to 
represent these subjective symptoms would be a 20 percent 
decrease in the motion of the neck and back.  The examiner 
further indicated that a symbolic loss of motion to represent 
the veteran's reported monthly flare-ups would be a 15 
percent decrease in the motions of the neck and back.

VA February 1998 X-rays of the cervical spine were 
interpreted to reveal that facet joints appeared essentially 
normal.  Obliques were not optimally positioned but suggested 
at least a moderate neural foraminal narrowing, greater on 
the right side.  The impression noted that neural foramina 
were not optimally demonstrated on these oblique views and 
that a better positioned examination might be useful to 
reassess neural foramina.  

A private MRI of the cervical spine in April 1998 revealed 
that the veteran reported a history of chronic neck pain with 
the recent onset of tingling in the left arm.  The conclusion 
was that there was right-sided disc and spur combination at 
C3-4, and that the veteran's left-sided symptoms might be due 
to foraminal narrowing at either C4-5, C5-6, or C6-7.

A private CT scan of the lumbar spine in April 1998 reflected 
a history of low back pain for months with radiation of pain 
to both the left and right legs.  The impression was six non-
rib-bearing lumbar vertebral bodies consistent with 
lumbarization of S1, broad-based bulge and focal disc 
protrusion at L4-L5 and L5-S1, unable to exclude possible 
bilateral nerve root impingement at these levels, and in 
particular, there was left neural foraminal narrowing at L5-
S1 and thecal sac effacement at these levels, mild focal disc 
protrusion posteriorly and centrally at S1-S2 and neural 
foraminal narrowing on the left, unable to rule out possible 
left nerve root impingement at this level, and bilateral 
facet arthropathy at L5-S1 also noted.  

In an addendum report with respect to the April 1998 CT scan 
of the lumbar spine, the April 1998 study was compared with 
the previous CT scan of April 1997, and it was noted that the 
more recent study revealed six non-rib-bearing lumbar 
vertebral bodies, consistent with lumbarization of S1, and 
this was evidently not noted on the prior CT from the VA 
hospital dated April 1997.  It was further noted that what 
was labeled as the level of L4-L5 on the study of April 1998 
was labeled as "L3-L4" on the study from the VA hospital 
dated April 1997.  At this level, both disc bulge and disc 
protrusion was found to be probably similar to what was 
previously documented, comparing the two studies, and 
possible bilateral nerve root impingement could not be 
excluded.  The level labeled "L5-S1" on the April 1998 CT 
was labeled "L4-L5" on the VA study of April 1997; again at 
this level, it was noted that there was marked broad-based 
disc bulge and focal disc protrusion, which was probably 
similar, comparing the two examinations.  Again, it was noted 
that there might be bilateral nerve root impingement at this 
level as described on the original report from April 1998.

The April 1998 addendum report further noted that in the 
April 1998 study, the level labeled "S1-S2" was compared 
with what was labeled "L5-S1" on the April 1997 study, and 
found to again be suggestive of mild focal disc protrusion 
posteriorly centrally, and neural foraminal narrowing on the 
left, which might have progressed since the April 1997 CT 
scan.  Again, the examiner was unable to exclude the 
possibility of nerve root impingement at this level.

A March 1999 VA emergency care record reflects that the 
veteran reported a history that his back "went out," that 
he had a history of chronic neck and back pain secondary to 
an injury approximately 10 years earlier, and that the pain 
had increased over the previous month.  When the veteran 
recently stood after sitting on a couch, his legs became weak 
for a period of ten to fifteen seconds.  He also had been 
experiencing intermittent numbness down the lateral aspects 
of his thighs.  The pain was indicated to be mainly in the 
lower back with radiation into his hips, the pain greater on 
the right.  A CT scan of April 1997 was noted to reveal disc 
protrusion at L3-4/L4-5, which compressed the thecal sac 
without root compression.  Facet disease was also 
demonstrated at the L5-S1 level.  Cervical spine X-rays in 
December 1996 were interpreted to reveal mild degenerative 
disc changes.  

Physical examination at this time revealed that the veteran 
walked into the examination room with a cane, and had pain to 
palpation over the spine at about the L4 level down.  There 
was also muscle spasm lateral to these areas.  Deep tendon 
reflexes were 2+ in all extremities and strength was 5+ in 
the lower legs bilaterally.  Pain was noted with straight leg 
raising to about 30 degrees bilaterally.  Pain was also noted 
to radiate in the back and into the hips bilaterally, the 
right greater than the left.  There was no radiation below 
the buttocks.  The neurology clinic requested that the 
veteran be seen at that clinic within the next one to two 
months.  The diagnosis at this time was discopathy with 
radiculopathy.

A June 1999 rating decision increased the evaluation for 
chronic muscular strain of the low back superimposed on 
degenerative instability with bilateral radiculopathies at L5 
on the left and S1 on the right, to 40 percent, effective 
October 17, 1990.  The evaluation for chronic muscle strain 
of the cervical spine superimposed on some degenerative 
stiffness, was increased to 20 percent, effective from 
December 13, 1996.


Analysis

The Low Back Disorder

The Board has reviewed the evidence related to the veteran's 
low back disability since October 1990, and notes that in 
order to assign an evaluation in excess of 40 percent for 
this period, there would have to be evidence of symptoms that 
were productive of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, an 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  In this regard, while the Board is in agreement with 
the RO's most recent determination that the veteran's low 
back symptoms were compatible with severe intervertebral disc 
syndrome and a 40 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, the veteran's symptoms throughout this 
period exemplified by intermittent episodes of radiculopathy 
and/or absent or diminished ankle jerk were at best 
indicative of possible nerve root irritation, and did not 
constitute the type of pronounced neurological symptoms to 
support the highest evaluation of 60 percent under Diagnostic 
Code 5293.  As the veteran's 40 percent evaluation is the 
maximum rating available under Diagnostic Codes 5292 and 
5295, neither of these Codes would afford a basis for an 
increased rating for this disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295. 

The Board has also considered that the veteran has episodes 
of radiating leg pain and that DJD is also associated with 
his low back disability, however, rating the veteran's 
disability on the basis of nerve damage or DJD would not 
result in an evaluation of higher than 40 percent, inasmuch 
as DJD is rated based on limitation of motion, and a 40 
percent evaluation is the highest schedular rating available 
for lumbar spine limitation of motion, absent ankylosis 
(which is clearly not shown).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5292.  In addition, the Board finds that 
the primary basis for the assignment of a 40 percent 
evaluation from October 1990 is due to findings of 
intermittent radiating leg pain, absent or diminished ankle 
jerks, numbness of the extremities, and some limitation of 
motion, such that a separate rating for DJD or nerve damage 
would certainly result in a reduction of the 40 percent 
evaluation currently assigned.  A separate compensable rating 
for nerve damage or DJD of the lumbar spine during this 
period would clearly constitute pyramiding, if limitation of 
motion was considered for purposes of both ratings.  
38 C.F.R. § 4.14.

In addition, the Board has also considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, however, while the Board 
again does not doubt the presence of pain during this period, 
the Board finds the veteran's low back pain to be anticipated 
and compensated within the parameters of Diagnostic Code 
5293, and the evaluations assigned by this decision.

The Board has considered a higher rating for this disability 
under 38 C.F.R. § 3.321, and finds that the veteran's 
disability was not manifested by symptoms that were so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321.


The Cervical Spine Disorder from July 1, 1993

First, with respect to entitlement to an increased evaluation 
for the period of July 1, 1993 to December 13, 1996, the 
Board initially notes that there is no medical evidence of 
actual treatment for neck complaints, and that the level of 
disability associated with the veteran's cervical spine 
disorder for this period is therefore left to consideration 
of a report of neck pain in August 1993, a report of neck 
complaints for three years prior to 1996 by the veteran in 
December 1996, and the more recent medical opinion linking 
degenerative changes in the cervical spine to the veteran's 
period of service.  Consequently, based on the lack of 
contemporaneous evidence of treatment for neck pain during 
this period, the Board finds that any rating would have to be 
primarily based on the acceptance of the veteran's report of 
pain, and that this is appropriately measured by a 10 percent 
evaluation for slight limitation of motion under 38 C.F.R. 
§ 5290.  As there is no evidence of limitation of motion 
during this period or intervertebral disc syndrome productive 
of more than mild impairment, there is no basis for a rating 
in excess of 10 percent during this period for this 
disability under either 38 C.F.R. § 5290 or 38 C.F.R. § 5293.

As for the period following December 13, 1996, the Board is 
in agreement with the RO's position that the clinical 
evidence of increased symptoms and treatment together with 
diagnostic findings of disc syndrome warranted a higher 
evaluation of 20 percent.  The question that remains is 
whether the additional medical evidence further supports an 
evaluation in excess of 20 percent from December 1996.

Although not specifically considered by the RO, the Board 
again notes that under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, a 40 percent evaluation is assigned for severe disc 
syndrome with recurring attacks with intermittent relief, and 
a 60 percent evaluation is assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

The veteran's cervical spine disorder can also be rated under 
38 C.F.R. § 5290, which provides a maximum rating of 30 
percent where there is severe limitation of motion, and it 
should again be noted that DJD is rated based on limitation 
of motion of the affected joint under Diagnostic Codes 5003, 
5010.

VA outpatient consultation in December 1996 revealed that the 
veteran complained of increasing pain with range of motion of 
the neck, and there would also be increasing pain with 
chopping wood or riding a bike.  Physical examination 
revealed that the range of motion of the cervical spine was 
45 degrees to the right and left, and flexion/extension was 
approximately 70 percent of normal, as was lateral bending to 
the right and left.  A review of X-rays revealed mild 
degenerative arthritis with spurring, with no foraminal 
encroachment in the mid-cervical spine.  The assessment was 
degenerative arthritis of the neck, with muscular component.  
The veteran was provided a soft cervical collar for his neck 
pain when the stiffness and pain became severe.

Thereafter, a July 1997 VA outpatient record reflects that 
movement of the neck was limited to approximately 45 degrees 
rotation to the right and left.  Neck flexion and extension 
were approximately 60 percent of normal and upper extremity 
reflexes were plus 1 and symmetric.  He had no evidence of 
muscle spasm and was noted to have excellent muscle bulk of 
the trapezius muscles.  The assessment was mild DJD of the 
neck, which was symptomatically improved on a regimen 
including a nonsteroidal muscle relaxer, local application of 
heat and whirlpool.

VA February 1998 examination then revealed that symptoms 
consisted of pain in the neck and that neck motion allowed 
rotation of 60 degrees on the right and 50 degrees on the 
left, lateral bending of 30 degrees bilaterally, flexion of 
30 degrees, and extension of 25 degrees.  There was some pain 
with these movements.  X-rays of the neck were interpreted to 
reveal facet joint degeneration at C4-5, including 
degeneration at the joints of Luschka.  As the veteran was 
also exhibiting some definite degenerative changes in the 
neck by 1996, the examiner believed that he probably would 
have shown some neck degeneration on sophisticated studies 
such as a MRI even in the military.  It was therefore this 
examiner's opinion that degenerative changes were present in 
the neck were present in the military, but that there were 
not enough radiologic studies to confirm this.  With respect 
to limitation related to weakness, easy fatiguing, and 
impaired coordination, it was the examiner's opinion that a 
symbolic loss of motion to represent these subjective 
symptoms would be a 20 percent decrease in the motion of the 
neck and back.  The examiner further indicated that a 
symbolic loss of motion to represent the veteran's reported 
monthly flare-ups would be a 15 percent decrease in the 
motions of the neck and back.

A March 1999 emergency care record reflects a history of neck 
and back pain for the previous 10 years, but no complaints or 
treatment for neck pain at this time.

Thus, since December 13, 1996, the Board finds that even with 
the additional evidence of limitation of cervical motion with 
pain, in view of the lack of objective neurological 
manifestations referable to the veteran's cervical spine 
disability, the rating of 20 percent from December 13, 1996 
is consistent with moderate limitation of motion under 
38 C.F.R. § 5290 or moderate intervertebral syndrome under 
38 C.F.R. § 5293.  The Board does not, however, find that the 
manifestations of this disability since December 13, 1996 
constituted severe motion limitation or severe or pronounced 
intervertebral disease so as to justify a higher rating under 
either Diagnostic Code 5290 or 5293.  As was the case with 
the veteran's low back disability, were the Board to grant a 
higher or separate rating for nerve damage or arthritis, this 
would not confer the benefit sought on appeal, as the 
veteran's X-ray findings of degenerative changes and 
functional motion limited by pain together support the 20 
percent evaluation from December 13, 1996.

The Board has also considered a higher rating for this 
disability under 38 C.F.R. § 3.321, and finds that the 
veteran's cervical spine disability was not manifested by 
symptoms that were so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with the veteran's employment, as to prevent the 
use of the regular rating criteria.  38 C.F.R. § 3.321.


ORDER

Entitlement to an evaluation in excess of 40 percent from 
October 17, 1990 for chronic muscular strain of the low back 
superimposed on degenerative instability with bilateral 
lumbosacral radiculopathies at L5 on the left and S1 on the 
right, is denied.

Entitlement to an increased evaluation for chronic muscle 
strain of the cervical spine superimposed on some stiffness 
from July 1, 1993, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

